Citation Nr: 0533274	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  99-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
tarsal navicular nonunion.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis with a history of a stress fracture of 
the right tarsal navicular.

3.  Entitlement to an initial rating in excess of 10 percent 
each for thoracic and lumbar degenerative joint disease with 
bilateral hip pain prior to September 26, 2003. 

4.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of 
the thoracolumbar spine beginning September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to 
December 1971.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The appellant has appealed the initial 10 percent evaluations 
assigned to the thoracic and lumbar spine disabilities when 
service connection was granted.  The appellant is, in effect, 
asking for higher ratings effective from the date service 
connection was granted (September 4, 1997).  Consequently, 
the Board will consider the entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, during the six-year pendency of the appeal, the 
RO increased the appellant's disability evaluation for the 
right foot disability from 10 percent to 20 percent total, 
effective September 4, 1997, based on the assignment of a 
separate 10 percent evaluation; for the thoracolumbar spine 
disability from 10 to 20 percent, effective from September 4, 
1997, based on the assignment of separate 10 percent ratings.  
However, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the rating issues are as set 
forth on the title page of this decision.

In June 2004, a hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board subsequently remanded the 
case to the RO for additional development in November 2004.  
The RO has now returned the case to the Board for appellate 
review. 


FINDINGS OF FACT

1.  The appellant's right foot disability is manifested by 
clinical findings of tenderness, fatigability and pain on use 
with x-ray evidence of arthritic changes and 
malunion/nonunion of the tarsal navicular joint.

2.  The appellant's right foot disability is productive, in 
total, of no more than severe impairment.

3.  Loss of use of the right foot has not been shown.

4.  The appellant's thoracic disability is manifested 
primarily by complaints of pain from the neck down with pain 
on motion and with reduced activity due to the pain and 
objective clinical findings of no muscle spasms, some pain on 
motion and degenerative changes.

5.  The appellant does not have any ankylosis of the dorsal 
spine or of the entire thoracolumbar spine.

6.  The appellant does not have disability tantamount to 
forward flexion of the thoracolumbar spine limited to 30 
degrees or tantamount to a combined range of motion of the 
thoracolumbar spine limited to 120 degrees.

7.  As of December 2003, the level of disability produced by 
the appellant's lumbar spine disability was consistent with 
moderate lumbosacral strain or moderate limitation of motion 
of the lumbar spine or moderate intervertebral disc syndrome, 
but not severe lumbosacral strain or severe limitation of 
motion of the lumbar spine or severe intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right tarsal navicular joint have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010, 5167, 5276-5284 (2005).

2.  The criteria for a rating of 20 percent, but not more, 
for the malunion/nonunion of the talonavicular joint have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.63, 4.71a, 
Diagnostic Codes 5167, 5276-5284 (2005). 

3.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's thoracic spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 528, 5291, 5293 (2002); 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 (2005).

4.  The criteria for an evaluation of 20 percent, but not 
more, have been met for the appellant's lumbar spine 
disability, but not prior to December 2003.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (2002); Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 5235-5243 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  The RO sent the 
appellant letters in May 2003, and November 2003, in which he 
was informed of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In addition, in the 
September 2003 Statement of the Case (SOC), and the various 
Supplemental Statements of the Case (SSOC) beginning in 
August 2003, the RO informed the appellant about what the 
evidence had to show to establish entitlement to higher 
ratings for his disabilities under both the old regulations 
and the current regulations.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of each rating decision on 
appeal.  Although the required notice may not have been 
provided until after the RO adjudicated the appellant's 
rating claims, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini 
v. Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to any notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was afforded a Travel 
Board hearing.  The appellant was supplied with the text of 
38 C.F.R. § 3.159 in the August 2003 SSOC, in the September 
2003 SOC and in the March 2005 SSOC.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  In August 2005, the appellant 
was informed by an RO letter that he could submit more 
evidence to the Board; no evidence was thereafter submitted.  
Therefore, there is no duty to assist that was unmet.

The record indicates that all relevant facts with respect to 
the claims addressed below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Evidence of Record:

The appellant testified at his June 2004 Travel Bord hearing 
that he experienced pain from his lower back to his neck that 
is exacerbated by activity such as bending over.  He said 
that he stayed in bed once for four months.  The appellant 
testified that both of his legs become numb and that he 
experiences a burning sensation in his hips.  He said that he 
takes pain medication and muscle relaxants and that he has 
limitation of motion.  The appellant also testified that he 
experienced pain in his right foot, that the pain sometimes 
causes him to stumble and that he has swelling of the foot.  
In addition, he acknowledged that since he had stopped 
working, his foot disability was not as painful.

A review of the medical evidence of record reveals that spine 
x-rays taken in November 1997 showed minimal degenerative 
hypertrophic bone spurring at all levels and that no other 
abnormalities were seen in the spine.  In April 1998, there 
was a note of stable radiographic findings for the right 
foot.  The appellant was treated for complaints of back and 
foot pain and fatigue in June 1999.  Radiographic examination 
of the right foot demonstrated degenerative arthritis at the 
talus cuneiform joint.  An August 1999 note indicates that 
this represented a minor abnormality.  In July 2000, a 
diagnosis of lumbosacral discogenic degenerative disease was 
listed.  An August 2000 bone scan revealed avascular necrosis 
of the proximal tarsal.  There was extensive deformity to the 
tarsal navicular that was described as essentially unchanged 
since June 1999.  

In September 2001, it was noted that there had been no 
interval changes in the right foot since August 2000; the 
clinical impression was stable chronic and degenerative 
changes.  A November 2001 consultation report indicates that 
the appellant had lumbar spondylolysis that was not 
associated with any neurological deficit outside of 
hyperalgesia and reduced ankle jerk on the right side.  He 
also had thoracolumbar scoliosis that could explain some of 
the appellant's complaints of neck, upper back and hip pain.  
A September 2002 note indicates that the appellant was 
ambulatory without assistance.  In September 2003, 3+ muscle 
spasms were observed in the upper lumbar area.  A November 
2004 note indicates that the appellant was ambulatory without 
assistance.  In March 2005, x-rays demonstrated degenerative 
bone spurring of the lower thoracic region and lumbar spine; 
disc joint narrowing was not appreciated.  Also in March 
2005, radiographic examination revealed that the tarsal 
scaphoid was collapsed and eburnated; there was moderate 
degenerative joint disease in the talonavicular joint.

Other medical evidence of record includes a November 1997 VA 
general medical examination.  The appellant complained of 
pain in the arch of his right foot when walking and stated 
that his right foot was very painful.  He reported that his 
back hurt if he stood for more than two hours or if he walked 
two blocks.  On physical examination, the appellant walked 
slowly and favored his right foot.  On physical examination, 
the ball of the right foot under the metatarsal phalangeal 
joint was very painful.  

The appellant also underwent a VA foot examination in 
November 1997; he complained of pain and weakness in his 
right foot.  He said he took Motrin and that he experienced a 
lack of endurance.  He also said that he wore corrective 
shoes and used inserts.  On physical examination, the right 
foot under the metatarsal phalangeal joint was very painful.  
Standing was unsteady.

The appellant underwent a VA joints examination in February 
1998; he complained of a chronic backache and stiffness.  He 
reported pain with standing and walking and said that he took 
Motrin.  He denied any episode of dislocation or recurrent 
subluxation of his right ankle.  On physical examination, the 
appellant demonstrated 90 degrees of forward flexion with 
pain and 30 degrees of lateral flexion without pain.  The 
musculature of the back was normal.  There was no muscle 
spasm, deformity or atrophy.  There was no instability or 
tenderness.  Radiographic examination of the lumbar spine and 
the hips was normal.  There was avascular necrosis of the 
right navicular bone and degenerative changes of the talus.

The appellant underwent another VA foot examination in August 
1999; he said that his foot pain was getting worse.  He 
complained of swelling in his right foot on a daily basis.  
He reported instability, but said he experienced no flare-
ups.  On physical examination, his gait was impaired and 
clearance of the right foot was impaired.  There were no skin 
changes and the appellant demonstrated functional posture.  
There were callosities under the fourth metatarsal 
phalangeal.  

The appellant underwent a VA spine examination in October 
2002; he complained of pain, weakness, stiffness, fatigue, 
lack of endurance and daily flare-ups in his back with no 
relief.  On physical examination, the appellant demonstrated 
zero to 70 degrees of forward flexion with pain at the 
endpoint; zero to 15 degrees of extension with pain at the 
endpoint; and zero to 20 degrees of lateral flexion with pain 
at the endpoint.  There was a significant amount of fatigue 
and loss of coordination.  Radiographic examination conducted 
in October 2002 revealed large anterior and lateral 
osteophytes at T8-11 described as severe and small 
osteophytes in the rest of the thoracic spine described as 
mild to moderate.  There was mild narrowing of the L5-S1 
interspace; the other disc spaces were well-preserved without 
narrowing or spurring.  The sacroiliac joint appeared normal.  
The examiner rendered a diagnosis of degenerative joint 
disease to thoracic and lumbar spine with painful and 
decreased motion.

The appellant underwent a VA foot examination in July 2003; 
the examiner reviewed the appellant's medical records.  The 
appellant complained of pain on use of his feet.  On physical 
examination, there was mild loss of the longitudinal arch 
with no evidence of malalignment.  There was mild callus 
formation at the big toe.  There was no evidence of swelling 
or edema.  There was no tenderness to palpation.  Range of 
motion testing revealed no evidence of discomfort or loss of 
mobility.  There was no evidence of pain on motion.  There 
was no additional limitation due to pain, fatigue, weakness 
or lack of endurance following repetitive movement.  There 
was no instability.  The appellant walked with a limp on his 
right foot.

In December 2003 the appellant underwent another VA spine 
examination; he walked with a slow steady stiff gait.  There 
were no incapacitating episodes.  On physical examination, 
the thoracic paravertebral spine musculature was tender and 
tight.  The appellant demonstrated 60 degrees of forward 
flexion with relative ease, then from 60 to 80 degrees with 
pain; 20 degrees of extension with pain; 15 degrees of 
lateral flexion (right and left) with pain; and 15 degrees of 
lateral motion (right and left) with pain.  Repetition of 
motion resulted in increased pain and slightly decreased 
range of motion.  The sensory examination was normal.  There 
was no atrophy.  The examiner rendered a diagnosis of chronic 
thoracolumbar strain due to severe degenerative arthritis.

The appellant underwent additional VA medical examinations in 
March 2005; the claims file was reviewed.  The appellant 
complained of pain in his right foot and his back.  He said 
that he was taking pain medications and muscle relaxants.  On 
physical examination, there was point tenderness over the 
navicular and talonavicular joint.  Inversion and eversion 
were approximately one-half of normal with pain at the limits 
of motion.  The appellant exhibited 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion of the right 
ankle.  There was no evidence of instability.  Radiographic 
examination showed severe talonavicular arthritis and the 
examiner stated that the marked restriction of inversion and 
eversion was secondary to this.  

The examiner stated that the foot impairment was increased by 
pain some 20 percent beyond the baseline level of disability.  
The appellant's back was without abnormal curvature.  
Straight leg raises were positive at 70 degrees bilaterally.  
There were no spasms or superficial tenderness.  The 
appellant demonstrated 45 degrees of forward flexion; 10 
degrees of extension; 10 degrees of lateral flexion (right 
and left); and 45 degrees of right and left rotation.  Motion 
was achieved with pain.  The examiner stated that the 
appellant's degenerative disc disease was part and parcel of 
his service-connected degenerative joint disease.  The 
examiner further stated that the appellant's back function 
was additionally limited by pain, fatigue and lack of 
endurance; the additional degree of limitation was estimated 
as 20 percent of the baseline disability.

Analysis of the Claims:

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Codes 5010-5003 provide that arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5276 et seq.), and that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent rating will be assigned if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups. 

The Board must further determine whether there is any other 
basis upon which an increased evaluation may be assignable.  
In this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

Disability Rating of the Right Tarsal Navicular:  Under 
38 C.F.R. § 4.20, analogous ratings are to be used when an 
unlisted condition is encountered.  The appellant was 
originally granted service connection for traumatic arthritis 
with residuals of a stress fracture of the tarsal navicular 
bone of the right foot, a condition which is not specifically 
mentioned in the rating regulations.  The appellant's right 
foot disability has been evaluated as 10 percent disabling 
under Diagnostic Code 5010, plus a separate 10 percent rating 
for malunion of the right tarsal navicular bone under the 
criteria specified in Diagnostic Code 5283 and effective in 
September 1997 (the date of the claim for increase).

The applicable regulations contain a number of schedular 
provisions relating to the feet.  Among those generally 
applicable to the feet, Diagnostic Codes 5279 (pertaining to 
metatarsalgia), 5280 (pertaining to unilateral hallux 
valgus), 5281 (pertaining to hallux rigidus), and 5282 
(pertaining to hammer toes) do not provide a basis for a 
higher rating in this case because the maximum evaluation 
afforded by each of them is 10 percent.

Diagnostic Code 5283, which pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones, 
provides a 20 percent rating when moderately severe and a 30 
percent rating when severe.  If there is actual loss of use 
of the foot, a 40 percent evaluation is provided.  

Under Diagnostic Code 5284, other foot injuries, a maximum 30 
percent evaluation is provided for severe foot injury.  For a 
moderately severe foot injury, a 20 percent evaluation is 
provided.  Actual loss of use of the foot is rated at 40 
percent.

For disabilities involving substantiated presence of 
degenerative or traumatic arthritis, Diagnostic Codes 5010-
5003 provide that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5276 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  In this case, a 10 percent evaluation has been 
aasigned for the tarsal navicular bone joint, a minor joint 
group based on the demonstrated gait impairment, pain on use 
and limitation of motion.  A 20 percent evaluation is not 
available because only one minor joint group is involved.  
Furthermore, there is no clinical evidence of incapacitating 
exacerbations.  

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depend upon the manifestations 
compensated under Diagnostic Code 5284.  It is noted that 
Diagnostic Code 5284 does not contemplate limitation of 
motion.  However, VA's General Counsel has held that 
depending on the nature of the foot injury, Diagnostic Code 
5284 (foot injuries) may involve limitation of motion and 
would require consideration of 38 C.F.R. §§ 4.40, 4.45.  
VAOPGCPREC 9-98.

Turning to consideration of the nonunion/malunion aspect of 
the appellant's right foot disability, the Board finds that a 
20 percent rating under Diagnostic Code 5283 more closely 
reflects the extent of the appellant's pain and related 
functional impairment that he experiences as a consequence of 
these symptoms- especially during prolonged walking and 
weightbearing.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  With regard to incoordination 
or interference with standing or weightbearing, the appellant 
was noted to lose approximately 20 percent of his baseline 
function of his right foot due to pain and reduction of foot 
and ankle/foot motion.  In addition, consideration has also 
been given to the provisions of 38 C.F.R. §§ 4.40-4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), as well as the 
doctrine of benefit of the doubt, in the assignment of an 
additional 10 percent, for a total of 30 percent, for the 
right foot disability.

Under 38 C.F.R. § 4.14, the evaluation of the same disability 
under different criteria is to be avoided.  By assigning a 10 
percent evaluation under 5010, and a separate evaluation (20 
percent granted herein), the RO has approached an Esteban-
type problem.  In the alternative, under Diagnostic Code 5283 
or 5284 alone, including all pain, increased fatigability, 
incoordination and loss of function and decreased range of 
motion of the right foot, and without a separate 10 percent 
rating under Diagnostic Code 5010, the appellant's right foot 
disability more closely approximates the severe level.  This 
would result in a 30 percent evaluation under Diagnostic Code 
5283 or 5284.  

With regard to incoordination or interference with standing 
or weightbearing, the appellant was noted to lose 
approximately 20 percent of his baseline function of his 
right foot due to pain and reduction of foot and ankle/foot 
motion.  In addition, consideration, as pertinent, has also 
been given to the provisions of 38 C.F.R. §§ 4.40-4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), in the assignment of 
an additional 10 percent, for a total of 30 percent, for the 
right foot disability.

In order for the appellant to achieve a rating higher than 30 
percent for the right foot disability, the appellant would 
have to demonstrate loss of use of the foot.  The Board notes 
that the recent clinical findings do not disclose that the 
appellant has lost the use of his right foot.  He is still 
able to ambulate without assistance, and he can stand and 
rise -albeit in a slower fashion.  As such, the Notes to 
Diagnostic Codes 5283 and 5284 are not for application in 
evaluating the right foot pathology pathology.

Disability Rating of Spinal Disorders:  The regulations used 
to evaluate diseases and injuries of the spine have changed 
twice since the appellant was granted service connection for 
said disabilities effective in September 1997.  These changes 
became effective on September 23, 2002, and on September 26, 
2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004))).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant appealed the initial evaluation assigned for 
each of his spinal disabilities addressed here.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issues before the 
Board are consequently taken to include whether there is any 
basis for a higher rating at any pertinent time, to include 
whether a higher rating currently is in order.

The applicable regulations in effect at the time of the 
appellant's initial ratings in September 1997 contained a 
number of Diagnostic Codes relating to the thoracic spine and 
to the lumbar spine.  

A 20 percent evaluation was warranted for favorable ankylosis 
of the dorsal spine and a 30 percent evaluation was warranted 
for unfavorable ankylosis of the dorsal spine.  Diagnostic 
Code 5288.  38 C.F.R. § 4.71a (1997).  Moderate limitation of 
motion and severe limitation of motion of the dorsal spine 
were each rated as 10 percent disabling under Diagnostic Code 
5291.  A 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a (1997).

Slight limitation of motion of the lumbar spine was rated 10 
percent disabling and a 20 percent evaluation was warranted 
for moderate limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1997).  Under 
Diagnostic Code 5295, a 10 percent evaluation was warranted 
for a lumbosacral strain where there is characteristic pain 
on motion.  A 20 percent evaluation was warranted for a 
lumbosacral strain when there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1997).

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the January 2005 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or when the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees.  (The combined range of motion 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined motion for the thoracolumbar spine is 240 
degrees.)  68 Fed. Reg. 51454, 51456-58 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain experienced 
by the veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
to physicians his subjective complaints of chronic pain and 
pain on use.  Objective medical evidence shows findings of 
decreased range of motion, as well as some tenderness and 
occasional spasms.

The appellant contends that his thoracic spine disability is 
more severely disabling than the initial evaluation reflects.  
He maintains that his thoracic degenerative joint disease 
warranted an initial evaluation in excess of 10 percent.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's thoracic spine 
symptomatology does not approximate the schedular criteria 
for an evaluation in excess of 10 percent under Diagnostic 
Code 5291 or 5293 or 5295 (2002).  The pain and functional 
limitations caused by the thoracic spine disorder are 
contemplated in the evaluation for limitation of motion of 
the dorsal spine that is represented by that rating.  Indeed, 
even if an examiner had equated the functional loss 
experienced by the veteran due to pain to "severe" 
limitation of motion, a higher rating would not be warranted.  
Diagnostic Code 5291 (2002).  

In addition, no ankylosis of the dorsal spine and no 
intervertebral disc syndrome of the dorsal spine have been 
clinically demonstrated.  Therefore Diagnostic Codes 5293 and 
5288 are not helpful to the appellant's case.  The Board has 
also considered the degree of limitation of motion that the 
appellant has, which in this case is mild to moderate.  Thus 
an evaluation in excess of 10 percent for the appellant's 
dorsal spine disability is not warranted.  38 C.F.R. § 4.71a 
(2002).

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated favorable 
ankylosis of the entire thoracolumbar spine.  Additionally, 
there is no suggestion that the combined motion is limited to 
120 degrees or less.  Therefore, an evaluation in excess of 
10 percent for the thoracic spine is not warranted under 
Diagnostic Codes 5235-5242.  38 C.F.R. § 4.71a (2004).

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his thoracic spine disability 
due to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition, as measured in 
accordance with the rating schedule.  See, e.g., Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (Holding that VA must 
apply rating schedule to disability evaluations of service-
connected disorders); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Clark v. Derwinski, 2 Vet. App. 166 (1992) 
(Laypersons, such as the appellant, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities).  

The VA medical examination reports indicate mild to moderate 
limitation of motion at most, with pain on motion and 
tenderness.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
his thoracic spine pathology because they consider the 
overall industrial impairment due to his dorsal spine 
condition.

For the reasons set forth above, the findings needed for the 
next higher evaluation in excess of 10 percent for the 
thoracic spine disability are not demonstrated in the 
evidence of record.  Since the preponderance of the evidence 
is against the claim for a higher initial rating, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

The appellant also contends that his lumbar spine disability 
is more severely disabling than the current initial 
evaluation reflects.  He maintains that his lumbar spine 
pathology warrants an initial evaluation in excess of a 10 
percent rating.  In February 1998, the appellant's lumbar 
spine disability was manifested by a slightly decreased range 
of motion, pain and minimal degenerative changes.  There was 
no medical evidence of ankylosis of the lumbar spine, 
moderate limitation of motion of the lumbar spine or 
occasional incapacitating exacerbations.  Such orthopedic 
findings would therefore warrant a 10 percent evaluation 
under Diagnostic Codes 5003, 5292 or 5295, but not more.  

The report from the December 8, 2003 VA examination indicates 
that the appellant was experiencing a moderate limitation of 
motion and in March 2005, the appellant continued to 
experience a moderate limitation of lumbar spine motion.  
Thus the appellant's lumbar spine symptomatology more closely 
approximated that required for a 20 percent evaluation under 
Diagnostic Codes 5292 or Diagnostic Code 5295 beginning in 
December 2003.  However, a higher rating would not be 
available under either of those Diagnostic Codes prior to 
December 2003, when the appellant demonstrated moderate to 
severe limitation of motion.  

While the appellant demonstrated symptomatology commensurate 
with a 20 percent rating for moderate limitation of motion 
under Diagnostic Code 5292 in December 2003, he has not 
demonstrated the severe limitation of motion required for the 
next higher evaluation.  Likewise, a higher rating would not 
be available if the appellant's back condition were to be 
rated under Diagnostic Code 5295 as he had not demonstrated 
severe lumbosacral strain with listing of the whole spine, 
marked limitation of forward bending in a standing position, 
positive Goldthwait's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion and 
therefore a 40 percent evaluation is not warranted under that 
Diagnostic Code.  In addition, the appellant had not 
demonstrated severe recurring attacks of intervertebral disc 
syndrome with intermittent relief required for a 40 percent 
evaluation under Diagnostic Code 5293.

Again, the enumerated criteria for back disabilities set 
forth in VA's Schedule were changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The appellant 
was notified of these new criteria in the January 2004 
Supplemental Statement of the Case).  A 20 percent evaluation 
now requires that forward flexion of the spine be limited to 
30 to 60 degrees, or that the combined range of motion be not 
greater than 120 degrees, or that muscle spasm or guarding 
exist that is severe enough that an abnormal gait or spinal 
contour is obtained as a result.  A 40 percent evaluation 
requires that forward flexion of the thoracolumbar spine be 
limited to 30 degrees or less, or that there be favorable 
ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a 
(2005).  The appellant has not demonstrated ankylosis of the 
lumbar spine nor has he demonstrated forward flexion limited 
to 30 degrees.  For example, the appellant exhibited forward 
flexion of 45 degrees in March 2005.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has continually 
described to physicians his subjective complaints of chronic 
pain and pain on use, and objective medical evidence has 
indicated the existence of tenderness and pain on motion.  
The appellant has also reported additional limitation of 
function during flare-ups.  Furthermore, the appellant had 
consistently complained of low back pain that was worsened 
upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's lumbar 
symptomatology prior to December 2003 did not approximate the 
schedular criteria for an evaluation of 20 percent.  The pain 
and functional limitations caused by the lumbar spine 
disorder are contemplated in the evaluation for the 
orthopedic symptomatology of the lumbar spine that is 
represented by the initial 10 percent rating.  Based on 
medical evidence received in December 2003, however, the 
medical evidence of record shows that the appellant's lumbar 
symptomatology approximated the schedular criteria for an 
evaluation of 20 percent.

In order for a higher evaluation to be awarded for the lumbar 
spine disability from December 8, 2003 onward, the appellant 
would have had to demonstrate favorable ankylosis of the 
lumbar spine, severe limitation of motion of the lumbar 
spine, severe lumbosacral strain or incapacitating episodes 
of at least four weeks duration due to the service-connected 
pathology.  However, there is no medical evidence showing 
that the appellant has ever had ankylosis of the lumbar 
spine.  The appellant did not exhibit the listed criteria for 
severe lumbosacral strain.  In addition, incapacitating 
attacks of lumbar spine disc syndrome have not been 
demonstrated in the medical evidence of record.  The Board 
has also considered the degree of limitation of motion that 
the appellant had, which in this case was moderate.  
Additionally, there was no suggestion in the record that his 
pain and the functional loss caused thereby equated to any 
disability greater than contemplated by the ratings discussed 
above.  

Consideration has been given to assigning separate ratings 
for the thoracic spine and lumbar spine disabilities under 
the various diagnostic codes.  It is concluded that such a 
result would violate the provisions of 38 C.F.R. § 4.14, 
which prohibit the pyramiding.  It is the Board's reading of 
these provisions that the codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
thoracic and low back.  There is no "entirely different 
function" affected by the neurologic versus the orthopedic 
findings that would warrant a separate evaluation in either 
instance.  See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The pain and functional limitations caused 
by the thoracic and lumbar disorders are contemplated in the 
10 and 20 percent ratings that have been assigned.  Thus, 
38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate disability rating for either 
disability.

Because this is an appeal from the initial ratings for the 
thoracic and lumbar spine disabilities, the Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As noted in 
the discussion above, the initial 10 percent rating is 
appropriate for both the thoracic and the lumbar 
disabilities, but a 20 percent rating based on clinical 
evidence for the lumbar spine only is warranted from December 
8, 2003.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the right foot, 
thoracic spine and lumbar spine disabilities may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for foot and spine disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
any of his service-connected disabilities, and he has not 
demonstrated marked interference with employment.  

There is no objective evidence of any symptoms due to any one 
of his service-connected disabilities that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)


ORDER

An evaluation in excess of 10 percent for the right foot 
arthritis is denied.

An evaluation of 20 percent, but not more, for the right foot 
talonavicular joint malunion/nonunion disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial evaluation in excess of 10 percent for the 
thoracic spine disability is denied.

An initial evaluation in excess of 10 percent for the lumbar 
spine disability prior to December 2003 is denied.  
Thereafter, a schedular evaluation of 20 percent, but no 
more, for the lumbar spine disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


